DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 S. VIROJA, P.A., a/a/o JEAN JABOIN,
                              Appellant,

                                    v.

              UNITED AUTOMOBILE INSURANCE COMPANY,
                            Appellee.

                              No. 4D21-420

                              [April 7, 2021]

  Appeal of non final order from the County Court for the Fifteenth
Judicial Circuit, Palm Beach County; Marni A. Bryson, Judge; L.T. Case
Nos. 502020SC007654XXXXSB and 502020AP000070CAXXMB.

    Chad A. Barr of Law Office of Chad A. Barr, P.A., Altamonte Springs,
for appellant.

   Michael J. Neimand, Miami, for appellee.

                     ON CONFESSION OF ERROR

PER CURIAM.

   The appellant provider appeals from the county court’s order granting
the defendant insurer’s motion to dismiss based on improper venue. The
insurer has filed a notice of confession of error, agreeing with the
provider that venue is proper in Palm Beach County. We agree with the
confession of error. Based on the foregoing, we reverse the county
court’s order granting the insurer’s motion to dismiss based on improper
venue, and remand for resumption of the underlying action as filed in
Palm Beach County.

  Reversed and remanded.

GROSS, MAY and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.